Citation Nr: 9914183	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-26 752	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a chronic depressive 
disorder to include psychosis and post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from June to December 1980, April 
1985 to May 1988 and from March to September 1991.  The 
veteran had service with a reserve unit from September 1991 
to January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 1995, the RO denied service connection for major 
depression or other acquired psychiatric disability.  In 
April 1996, the RO continued to deny service connection for a 
chronic depressive disorder.  In the veteran's June 1996 VA 
Form 9 he includes psychosis and PTSD as claimed 
disabilities.  In an October 1998 supplemental statement of 
the case the claim of service connection for a chronic 
depressive disorder to include psychosis and PTSD was denied.


FINDING OF FACT

There is no competent evidence of a nexus between any current 
psychiatric disability and service.



CONCLUSION OF LAW

The veteran's claim to service connection for a chronic 
depressive disorder to include psychosis and PTSD is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that in July 1986 
he received a provisional diagnosis of depression.  The final 
impression was adjustment disorder with depressed mood due to 
divorce adjustment, increased work stress, and feelings of 
isolation, rule out major depression.  In September 1986, the 
veteran was diagnosed with adjustment disorder with depressed 
mood and mixed personality disorder with immature compulsive 
features.

The veteran's May 1992 annual physical examination for the 
United States Marine Corp Reserves shows that the veteran was 
found to be psychiatrically normal.  

A VA consultation report dated in March 1993 shows that the 
veteran underwent testing to clarify his diagnosis.  It was 
noted that the veteran was currently receiving treatment for 
depression.  The test results showed that intellectually, the 
veteran demonstrated average to above average cognitive 
strengths with a concrete and oppositional style in his 
responses.  Emotionally, he exhibited child-like responses to 
stressors.  The veteran was impulsive and simplified complex 
situations.  It was noted that the veteran had a distorted 
self-image, was somewhat distrustful of the world, and 
suppressed emotions.  The diagnoses were as follows: Axis I, 
no diagnosis; Axis II, personality disorder not otherwise 
specified, Axis III, no diagnosis, Axis IV, moderate, severe 
legal problems, and Axis V, Global Assessment Functioning 
score of 65.

The veteran was accorded a VA examination in October 1994.  
During the examination he reported that his depression had 
begun in 1986, while going through a divorce.  He reported 
that his depression became worse in 1991, at which time he 
was in Operation Desert Storm.  The veteran reported that 
during Desert Storm he had experienced a "nervous 
breakdown."  He reported that he put a gun to his head and 
attempted to commit suicide.  The diagnosis was major 
depression, severe, recurrent. 

In a statement dated in August 1995, VA social worker, 
reported that the veteran sought treatment at a VA outpatient 
mental health clinic beginning in November 1992.  He reported 
that the veteran had attended bimonthly appointments fairly 
consistently until his jail sentence.  

VA outpatient treatment records dated from November 1992 to 
October 1994 show that in November 1992 the assessments 
included mild major depression and shortness of breath, not 
otherwise classified, possibly etiologically secondary to 
possible PTSD/stress.  The records dated from 1993 to 1994 
show numerous therapy sessions primarily related to 
difficulties related to a legal matter.  

VA outpatient treatment records dated from November 1994 to 
July 1996 show continued treatment for a personality disorder 
not otherwise specified and depression.  

In a statement dated in October 1995, the veteran's father 
reported that since the veteran's return from Operation 
Desert Storm, he had exhibited symptoms, such as 
irritability, violent temper tantrums, intense depression, 
anxiety, and paranoia.  

In a statement dated in October 1995, the veteran's brother 
reported that following the veteran's return from Desert 
Storm, there were significant negative behavior and character 
changes including, depression, negligence in daily 
activities, fits of rage, and irritability.  

In a statement dated in November 1995, the veteran's mother 
reported that the veteran was very traumatized during 
Operation Desert Storm.  She reported that the veteran's war 
experiences caused him to be "tensed and on the verge of 
explosion."  

Attached to her statement was a letter from the veteran 
reportedly written during Operation Desert Storm, and copies 
of photos showing destroyed tanks and dead bodies.  In his 
letter, which was undated, the veteran reported that he was 
attached to a headquarters unit, and that he was not 
homesick.  He also reported that his location reminded him of 
living in Yuma, Arizona

In a statement dated in December 1997, a friend of the 
veteran reported that the veteran appeared to be suffering 
from depression and fatigue.  The veteran's friend reported 
that the veteran was not the same following his return from 
Desert Storm.  

The veteran was accorded a VA examination in March 1998.  At 
that time, he complained of worrying about what he was going 
to do for a career.  The veteran also complained of 
loneliness, and insomnia.  He reported that during his Desert 
Storm tour he went into brief excursions into Kuwait on about 
three days.  The veteran reported that he went into Bahrain 
about thirty or forty times.  He reported sniper fire on two 
occasions.  He reported that he never felt any sense of 
extreme fear, or horror or that he was going to die while in 
the Persian Gulf.

The veteran reported that on two occasions he had seen the 
dead bodies of enemy soldiers.  He further reported that he 
had found this to be "curious," but did not experience any 
notable fear or horror.  Moreover, he reported that he had 
"never suffered from anything traumatic" because of his 
experiences in the Gulf War.

The diagnoses were: Axis I, primary insomnia, Axis II, 
personality disorder, not otherwise specified, Axis III, 
deferred, Axis IV, none, and Axis V GAF-70.  The examiner 
reported that the veteran did not meet the criteria for 
having a major depressive disorder.  He noted that the 
veteran was currently not in therapy and had not been on 
medication for over a year.  The examiner also noted that the 
veteran's past symptoms of depression seemed to relate in 
part to his marital separation and subsequent divorce.  It 
was noted that the veteran experienced extreme stress from 
work conditions in the Persian Gulf and legal proceedings 
subsequent to his indiscretions with a 14 year old girl.  



Pertinent Law and Regulations

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation. If he has not, his appeal must 
fail. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Certain 
other diseases, such as psychosis, shall be granted service 
connection although not otherwise established as incurred in 
service, if manifested to a compensable degree of 10 percent 
or more within one year following service discharge.  38 
C.F.R. § 3.309(d) (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  



Analysis

The veteran submitted his application for VA compensation 
benefits in June 1994.  
VA medical records contain findings of major depression.  He 
has, therefore, submitted evidence of a medical diagnosis of 
a current disability for the purposes of well-groundedness.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  There is 
also evidence of a psychiatric disability in service, as 
shown by the treatment reported in the service medical 
records.

What is lacking under the Caluza test in the present case is 
competent evidence of a link between the post-service 
diagnoses and service.  In this regard the Board notes that 
as early as November 1992, the veteran was assessed as having 
major depression.  Under the former provisions of 38 C.F.R. 
§ 4.132 (1996), major depression with psychotic features was 
classified as a psychotic disorder.  Under the provisions of 
38 U.S.C.A. § 1112(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998), a psychosis becoming manifest to a degree of 10 
percent or more within one year of separation from service 
will be presumed to be service connected.  These provisions 
essentially eliminate the need for nexus evidence where they 
are applicable.  Savage v. Gober.  In the instant case, the 
diagnosis of major depression came more than one year after 
service and was not reported to be associated with psychotic 
features.

The veteran, a friend, and member of his family have reported 
a change in his behavior after his participation in Operation 
Dessert Storm.  However, as lay persons, they would not have 
the requisite medical expertise to attribute a current 
psychiatric disability to service.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  These statements could possibly be 
read as reporting a continuity of symptomatology since 
service.  However, a competent medical opinion would still be 
necessary to link that continuity of symptomatology to a 
specific current psychiatric disability.  Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999).  Such evidence is 
lacking in this case.

The 1998 VA examiner reported that the veteran's symptoms of 
past depression seemed in part to relate to the fact that the 
veteran experienced and went through a marital separation and 
divorce.  While the veteran underwent the divorce during 
service, the examiner did not find a current psychiatric 
disability; thus the examiner could not be seen as relating a 
current psychiatric disability to events in service.  

With regard to the claim for service connection for PTSD, the 
Board notes that PTSD was suspected as a possible cause of 
headaches on VA outpatient treatment in November 1992.  
However, the nurse practitioner, who reported this possible 
assessment, did not link it to any stressor in service.  
Competent evidence of a link between the current diagnosis 
and an inservice stressor is necessary for a well-grounded 
claim for service connection for PTSD.  Gaines v. West.

In the absence of competent evidence of a nexus between a 
current psychiatric disability and service, the claim is not 
well grounded and must be denied.



ORDER

Service connection for chronic depressive disorder to include 
psychosis and PTSD is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

